PER CURIAM:
We affirm the orders of the district court denying the State of New York’s Eleventh Amendment defenses for substantially the reasons stated by Judge Curtin in the decision below. See Seneca Nation of Indians v. State of New York, 26 F.Supp.2d 555, 563-65 (W.D.N.Y.1998). In doing so, we note that the, State of New York retains its Eleventh Amendment immunity to the extent, that the Seneca Nation of Indians or the Tonawanda Band of Seneca Indians raise claims or issues that are not identical to those made by the United States. See Arizona v. California, 460 U.S. 605, 614, 103 S.Ct. 1382, 75 L.Ed.2d 318 (1983) (holding that granting tribes leave to intervene in suit commenced by United States against states does not violate Eleventh Amendment because “[t]he Tribes do not seek to bring new claims or issues against the states”).